Citation Nr: 1412761	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-09 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to April 4, 2008 for service connection for persecutory type delusional disorder with antisocial features.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1984 to December 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas, which granted service connection for a psychiatric disorder (persecutory type delusional disorder with antisocial features), assigned a 100 percent initial rating, and assigned an effective date for service connection of April 4, 2008, the date of receipt of the claim to reopen service connection.  In April 2013, within one year of notice of the August 2012 rating decision, the Veteran entered a notice of disagreement with the effective date assigned for service connection.  

Because the Veteran has relocated during the pendency of this appeal, his claim has been transferred to the VA RO in Roanoke, Virginia.  The Veteran had previously requested a hearing before a Veterans Law Judge, but withdrew the request in writing in February 2014.  


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a psychiatric disorder on December 18, 1996.  

2.  Service connection for posttraumatic stress disorder (PTSD) was denied by the RO in a June 1997 rating decision.  The Veteran perfected an appeal of this decision.  

3.  Service connection for PTSD was denied by the Board in an October 2005 decision.  The Veteran initiated an appeal of this denial to the U.S. Court of Appeals for Veterans Claims (Court) in May 2006.  

4.  In August 2006, the Court dismissed the appeal of the Board's October 2005 denial of service connection for PTSD.  

5.  The Veteran filed an application to reopen service connection for PTSD that was received on April 4, 2008. 


CONCLUSIONS OF LAW

1.  The October 2005 Board decision which denied service connection for PTSD was final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  

2.  An effective date prior to April 4, 2008 for the grant of service connection for PTSD is legally precluded.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(q),(r) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice in the form of a May 2008 letter which informed the Veteran of the evidence generally needed to support the claims of service connection.  This notice included information regarding the assignment of an initial rating and effective date for an award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The May 2008 VCAA notice was issued to the Veteran prior to the August 2012 rating decision from which the instant appeal arises.  The Veteran's appeal of the effective dates of his awards was also readjudicated in the November 2013 statement of the case; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement (April 2013 NOD) with the effective date  assigned following a grant of service connection (August 2012 rating decision), no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  As will be explained below, the law, and not the facts, is dispositive of the effective date in this case.  The undisputed facts establish the controlling fact of a prior final Board decision (October 2005) and date of receipt of claim to reopen (April 4, 2008).  Because the application of the law to the undisputed facts is dispositive of this appeal, no further discussion of VA's duties to notify and assist is necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103 , 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met, to the limited extent they apply in this case where the law and not the facts control the decision.  

Earlier Effective Date for Service Connection for a Psychiatric Disorder

The Veteran seeks an effective date prior to April 4, 2008 for the award of service connection for persecutory type delusional disorder with antisocial features.  He contends the award of service connection is warranted prior to this date based on a prior claim for this benefit filed with VA.  Specifically, he points to a prior December 1997 service connection claim for PTSD which purportedly serves as the basis for an earlier effective date.  By the Veteran's account, the Board's October 2005 denial of this claim never became final.  

Under the applicable criteria, the effective date of an award of disability compensation based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation provides that the effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2), (r).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a) (2013).  The date of receipt of the claim, or "date of the claim," means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.  

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

In the present case, the Veteran asserts that an earlier effective date is warranted based on a formal claim received on December 18, 1996.  On that date, the RO received a VA Form 21-526, Veteran's Application for Compensation or Pension which listed "post-traumatic war syndrome" as having been incurred in service.  Service connection for PTSD was denied by the RO in June 1997.  The Veteran then initiated and perfected an appeal of this determination to the Board.  In October 2005, the Board issued a decision denying service connection for PTSD, and also addressed several other issues.  On May 3, 2006, the Veteran filed a Notice of Appeal with the U.S. Court of Appeals for Veterans Claims (Court).  In August 2006, the Court issued an Order granting the Secretary's Motion to Dismiss the Appeal; thus, the October 2005 Board denial of service connection for PTSD became final.  

The Veteran has repeatedly asserted that the Court's August 2006 Order vacated the Board's October 2005 denial; if true, the December 1996 claim would remain pending.  38 C.F.R. § 3.160(c) (2013).  The August 2006 Order had no such effect, however; rather, it clearly dismissed the Veteran's appeal to the Court, rendering the December 1996 claim finally-adjudicated.  38 C.F.R. § 3.160(d).  

In the present case, following the final October 2005 Board decision, an informal application to reopen service connection for PTSD was received on April 4, 2008, which was the date subsequently used by the RO as an effective date when service connection for delusional disorder was granted in an August 2012 rating decision.  Review of the record does not reveal a prior claim, formal or informal, for service connection for a psychiatric disorder following the denial of the Board's October 2005 decision, and the Veteran does not allege such a subsequent claim to reopen was filed after the October 2005 Board decision prior to April 4, 2008; therefore, the controlling facts in this case of prior final decision and date of receipt of claim to reopen are not in dispute.  As the record does not reflect any unadjudicated formal or informal service connection claim regarding service connection for a psychiatric disorder prior to the receipt of the April 4, 2008 claim to reopen, an effective date prior to April 4, 2008 is legally precluded.  See 38 C.F.R. § 3.400(q)(1)(ii) (effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later).


ORDER

The appeal for an effective date prior to April 4, 2008 for service connection for persecutory type delusional disorder with antisocial features, being without legal merit, is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


